DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 01/10/2022 has been entered. Claims 1, 3-4 and 6, 8-9, 11-13 remain pending in the application. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2019/0165282) (Parham) in view of Min et al. (US 2013/0256645) (Min) and further in view of Cho et al. (US 2015/0207079) (Cho).

In reference to claim 1, Parham teaches an organic electroluminescent device comprising an anode and a cathode and at least one light emitting layer (Parham [0108]) wherein the device includes a compound of formula (IIa) as shown below (Parham [0032]; [0110]) as a matrix material in the light emitting layer in combination with a further matrix material that is preferably a carbazole compound (Parham [0110] [0113])

    PNG
    media_image1.png
    197
    462
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    206
    347
    media_image2.png
    Greyscale

for example wherein in the compound of formula (IIa), Y is O (Parham [0012]),  R1 is hydrogen (Parham [0016]), L1 and L2 are each a bond (Parham [0014]), Q1 is an electron transporting group (that is Q1  in the compound of formula 1 as shown above right) (Parham [0036] [0069]) and Q2 is an electron transporting group (Parham [0036]).  

Parham discloses the compound of formula IIa that encompasses the presently claimed compound of formula 1-1, including wherein in the compound of formula (IIa), Y is O, R1 is hydrogen, L1 and L2 are each a bond, Q1 is an electron-transporting group that is Q1 in the 2 is an electron-transporting group. Each of the disclosed substituents from the substituent groups of Parham are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula IIa.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for compound of formula IIa to provide the compound described above, which is both disclosed by Parham and encompassed within the scope of the present claims and thereby arrive at the claimed compound.

Parham teaches that the electron-transporting groups are widely known in the technical field and promote the ability of compounds to transport and/or conduct electrons but does not expressly teach that the group is a group corresponding to the instantly claimed groups Ar3. 

With respect to the difference, Min teaches compounds for use in organic optoelectronic devices including electron transporting unit substituents that can be, among other groups including the groups exemplified by Parham, triphenylene (Min [0035] [0039]). Min further teaches that triphenylene specifically is preferred as it is bulky which can lower crystallinity and increase life-span and has a wider band gap (Min [0040]-[0041]). 

In light of the motivation of using the triphenylene electron transport substituent as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective 

While Parham teaches that the device of Parham in view of Min includes a further matrix material that is a carbazole compound, Parham does not expressly teach that the carbazole compound is a carbazole compound of the instantly claimed Chemical Formula 2. 



    PNG
    media_image3.png
    136
    236
    media_image3.png
    Greyscale

 With respect to the difference, Cho teaches a carbazole host material comprising a compound of formula 2 (Cho [0010]) wherein the compound of formula 2 is, for example, the compound 104 show below (Cho [0205]). Cho further teaches that the use of this host material an OLED device, for example in the device of Parham in view of Min, produces a device with low driving voltage, high luminance, high efficiency and  long lifetime (Cho [0306]). 

    PNG
    media_image4.png
    238
    253
    media_image4.png
    Greyscale


In light of the motivation of using the host material including the compound 104 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the host material including the compound 104 as described by Cho in the device of Parhman in view of Min in order to provide a device with low driving voltage, high luminance, high efficiency and long lifetime, and thereby arrive at the claimed invention. 

For Claim 1: Reads on a device comprising a cathode, an anode and at least one light emitting layer wherein the light emitting layer includes a first host of the chemical formula 1-1 wherein Y is O, L1 is a single bond, L2 is a single bond, X1, X2 and X3 are each N, and Ar1, Ar2 are each phenyl, Ar3 is triphenylene; and a compound of formula 2 L’ is a single bond, L’’ is a single bond, R’1 is phenyl, Y’ is NR’, and R’ is biphenyl. 
For Claim 3: Reads on wherein X1, X2 and X3 are each N.
For Claim 4: Reads on wherein L1 is a single bond. 
For Claim 6: Reads on wherein Ar1 and Ar2 are each phenyl. 
For Claim 8: Reads on 
    PNG
    media_image5.png
    125
    147
    media_image5.png
    Greyscale
.
For Claim 9: Reads on wherein Y’ is NR’ and R’ is phenyl.
For Claim 11: Reads on wherein R’1 is phenyl.
For Claim 12: Reads on wherein R’2 and R’3 are each hydrogen. 
For Claim 13: Reads on the claimed compound column 1, row 2 of the claim. 

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.

In response to the outstanding rejections under 35 USC 103, Applicant argues that Min fails to provide motivation to modify the electron transport group of Parham with the electron transport groups as taught by Min. Applicant argues that the compounds of formula 1 of Min require the presence of a hole transport unit in addition to an electron transport unit. This argument has been fully considered but not found convincing for at least the following reasons.

Applicant’s arguments center on the formula 1 of Min and the requirements thereof. However, the outstanding rejection makes no reference to compounds of formula 1 of Min and the argued teachings are not required for the outstanding rejection. 

Parham teaches compounds that include an electron transport group and teaches that electron transport groups are well known to the skilled artisan but does not provide an exhaustive list of known electron transporting groups for use therein. Min is relied upon to teach a list of known electron transport groups that are useful for organic electronic materials such as those taught by Parham. Min includes in such a list of know groups both groups exemplified by Parham and per se and not properties of a compound of Min’s formula 1 that comprise a triphenylene group (see Min [0040]-[0041]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786